. Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 1 of 33

 

 

CONTRACT FOR THE SALE OF SHARES OF
& COMPANY OWNING BUSINESS

PARTIES

Dave Kleiman for W& K info Defense LLC
Vendor}

AND

Craig Wright R&D.
ABN S7 487 146 364.
(Purchaser)

AND

W&K info Defense LLC
(Company)

tad

Reb CE VWRG

3

 

 

 

 

CONFIDENTIAL DEF_00013694
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 2 of 33

THIS AGREEMENT dated 02 day of April 2093

BETWEEN
Dave Kleiman of W&K Info Defense LLC (Florida)
Vendor
And
Craig Wreht of Craig Wright R&D
ABN G7 487 146 364
(Pourcnaser)
And
WA&K info Defense LLC
(Company)
RECITALS

A. The vendor is the owner of all issued shares in the company being ordinary
ciass shares. Ownership is 90% in the vendor's name and 50% in trust held for
the purchaser.

B. The company is the owner of and conducts the business known as Bitcoin
mining anc Sofivare development / Research.

C. The vendor has agreed to sell and the purchaser has agreed to ourchase the
vendor's shares for ihe price and upon the terms set out hereunder.

OD. As the purchaser will succeed to the business of the company on commletion of
the acquisition of ihese shares, the parties agree that they will Incoroorate inte
iis agreement those agreements contained in the attached contract for the
sale of & business to the intent that ihey shall in relation to the sale of the
snares have the rights and obligations contained in such contract as part of this
agreement,

E. The company has consented jo and agreed to be bound by the terms of this
agreement.

F. The company includes all software, research material and other asoecis of the
business.

G. The parties wish to commi ihe tenns of thelr agreement io writing in the

manner hereinafter sel oul.

CONFIDENTIAL DEF_00013695
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 3 of 33

OPERATIVE PART
4. Interpretation
This agreement is governed by the laws of the state of NS\A. and the pates,

submit to the nor-exciusive jurisdiction of the courts of that statefcountry.

in the Interpretation of this agreement:

(a) References to legislation or provisions of legislation include changes or re-
énacimenis of the legislation and statutory instruments and regulations
issued under, the legisiation:

(o} Words denoting the singular include the Glural and vice verse: words
aenoting individuals or persons include bodies comorate and vice versa:
references to documents or agreements also mean those documents or
agreement as changed, novated or replaced, and words denoting one
gender include all genders:

(c} Grammatical forms of defined words or phrases have corresponding
meanings:

(d) Parties musi perform their obligations on the dates and times fixed by
reference to the capital city of the state of Sydney:

(@} Reference to an amount of money is a reference to the amount in the
lawful currency of the Commonwealth of Australia:

() ifthe day on or by which anything is to be done is a Saturday, 4 Sunday or
@ public holiday in the place mi which it is in be dons, then it musi be dane
on ihe next business day,

(g) References io a sarty are intended to bind thelr executors, administrators
and permitted transferees: and

ih} Oblgations under this agreement affecting more than one party bind them

joy and @ach of them severally.

2. the vendor hereby agrees to sell and the ourchaser nereny agrees to ourchase
ordinary class shares in the company for ihe purchase price as noted below:

ia) Two (2) loans issued under deed “CEVVKO1" are agreed to be repaid in

full for the consideration of 300,000 Bicoin agreed in the contract. The

repayments as a one off of both loans for $20,000,000 with @ total value of

CONFIDENTIAL DEF_00013696
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 4 of 33

340,000,000 are deemad paid in full for the above value. This is noted as
consideration fram the purchaser and is issued in forbearance af the
requirements of the contract signed 22 April 2014 between the

Vendor/Company and the ourchaser (designated CEWEROTN:.

Aes

The vender agrees that the paper wallet with addrass
“1833phihKSZgFONLGSDXvaCn32k2buxYBa" held in escrow wil be
released to the purchaser.

(¢) Due to the unexpected rise in the value of Hlicain, # is agreed that two
iransters (in Bitcoin) of BTC 125.000 and BTC 128,500 when taken in

conjunction with the supply of the software, will suffice to fulfil the contract.

3. Hence, the vendor will:
(a) Pay (ransfer to) the purchaser 250.500 BTC on 30 April 2073,
(6) Accept transfer of the escrowed Bitcoin paper wallet io the purchaser,
(Cc) Transfer the ASC hardware to the purchaser.
id) Release the source code to the purchaser,

é

¢

(@) Transfer the Vistomall email account,
() Transfer all research materials from the four 4) DHS BAA research
projects to the purchaser with all notes, data and resulls. and

<

(g) Transfer any shares in the company to the purchaser by 30 Apri 2073.

4, The Purchaser will
(a) Accept the new terms in full satisfaction of the contract with Reference
CEWKO1 made between the vendor/company and the curchaser on 22

April 2013.

(ob) Acoept the vendors 324.000 remaining “mined” Biocin as @ 40.8% stake
in @ new verture to be formed in Australia (fo be called Coin-Exch Pry Lid}
belween the vendor and the purchasét for the exploitation of the joint and
to be pooled Bitcain

{co} Accept the transfer of the 323,000 Bitcoin Ge be made on the 20% Aor

2013) as Capital and note that shares in the new enterprise will be issued

al this point,

a

t
ip
eo
a
tak
rs)

CONFIDENTIAL DEF_00013697
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 5 of 33

id} Provide $36,000,000 in capital into Coin-Exch Pty Lid (io be formed) and
ine software developed in the prior venture.

S. Settlement shall be effected on 30 Aprd 2073.

S. So far as they are relevant the agreements contained in the incorporated
contract for the sale of a business shall be agreements between the parties
herein.

?. in the event of either party failing to complete this agreement on the settiement
date then the other shall be entitled at any time thereafter to serve a notice to
complete fequiring the other to complete within 74 days from the date of service
of the notice, which time period is considered reasonable by both cartles. For
the purpose of this contract, such notice to complete shall be deerned both at

law and in equity sufficient to make time of the essence of this comtract,

8. On the settlement date the vendors shall:

(@) Deliver up to the purchaser possession of the business conducted by the
company and in all respects shall have complied with the terms of the
business sale contract incorporated herein:

(b>) Deliver up fo the purchaser duly executed instruments of transfer of their
shares:

ic) Cause a meeting of the directors of the company to be held at which the
aireciors shall approve and consent fo the sale and transfer by the
vendors to ihe purchaser of the vendors’ shares.

(a) Send all software developed under ihe various DHS BAA hings to the

purchaser (inci. source code and documentation).

(@) Provide the location and access rights to the ASC mining hardware hosted
at a site known to Mr Kleiman wil be returned with this transfer. This has a
nominal value of $8,828,871.29 before depreciation. This is a

() Solutions to the Agent and Merkle Tree problems developed by Professor
David Reese.

(g) Bitcoin agent software and suit of C/C++/C# and Python Blockchain

software source. codes.

CONFIDENTIAL DEF_00013698
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 6 of 33
(h} Exchange Bitcoin holdings as noted in the contract.

3. The company hereby agrees to take all steps and carry cul all acis to crocure
ihe registration on ihe seltiement date of ihe purchaser as the registered holder
of tle to the vendors’ shares.

10. Yhe purchaser will make a reasonable endeavours to have the new venture
(Coin-Exch Ply Lid) registered for GST and under the Australian Corporations

act provisions before settlement on the 30° Agr 2013.

11. The parties hereto goree to execule and perform: all such acts, deeds,
documents and things whatsoever as may be necessary and desirable to better

carry into effect ihe provisions of this agreement.

42. Vendor's warranties
fa) Vendor's authority to sell

()} The vendors are the registered and beneficial owners of their enares
in the company.

The vendors have full power and authority to sel and transfer to the
purchaser good legal and equllable tlle to the shares without the
consent or authorisation of any person except only consents required
by the company.

ib) The company’s financial statements

Other than matters disclosed to the ourchaser in wriing the books and

accounts of the company truly and fairly reflect the companys affairs.

Books and records

em
ec]
i

The company's books, records and registers are in the posscasion of the

company, and accurately record the details of all of the company’s

transactions, finances, asses and labiilies.

id} Taxation

() Other than disclosed te the purchaser in writing the company has
lodged or filed all lax and duty returns for all taxes including GST,
income tax, sales tax, fringe benelits tax, payroll tax, group tax and
WorkCare levies.

3

cn

Page Sof

CONFIDENTIAL DEF_00013699
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 7 of 33

(8) No claim has or will be made against the campany for payment by
the company pursuant fo the provisions of the Income Tax
Assessment Act 1936 of any tax which is not shown or included as a
babilly or provision in the balance sheet contained in the accounts.
Ob) Neither the commissioner nor any federal, state or munic shoal body

has any dispute with the company concerning the company’s affair.

i@) Compliance with applicable laws
i) Nelther the vendor nor the company has breached, or caused a

breach of the company's memorandum or articles of association: any

contact, agreement of instrument which binds the company: or any
judgment, order, injunction or decree of any court, commission or

administrative body relating to the company or to the shares.

ert,
eine

Nether the company nar any of its officers, agents or employees
(while performing their duties for the company) has breached the
law. The company has not been notified that it has, or may have,
breached the law regulating Hs affairs or the conduct of its business.
(} Litigation and indebtedness
Other than as disclosed to the purchaser in writing:
() The company is sot a party fo, or threatened with. any claim,
iigation, prosecution or arbitration in any cour, tribunal or otherwise:
(i) There are no unsatisfied judgments or arbitral awards against the
company: .
an) The company is not being investigated for any breach of the law.
Neither ihe company nor any of lis directors is aware of any breach
of the law or of any circumstances, which would give rise fo a breach
af the law other than as disclosed to the purchaser in writing:
av) The company has met all deadiines for repayment of is debts:
iv) No petlons, notices or proceedings have come io ihe company’s
notice, which could resull in if being wound up. No orders or
resolufions nave been made or passed to place the cornpany in

quidation or provisional liquidation.

Page OOF G

CONFIDENTIAL DEF_00013700
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 8 of 33

ics
g)

3

Accuracy of disclosed information

i‘) The vendor has disclosed to the surcheser all information, which
would be material for a purchaser in forming a decision whether or
nolio purchase the shares.

Gi) lf either ihe vendor or the company becomes aware of anything
which may constitute a breach of or be inconsistent with any
represeniation, warranty or undertaking in this agreement, they will
notify ihe purchaser of iis particulars promptly in writing.

Warranties and indemnities

fj) His @ condition of inis agreernent that each warranty is true and
correct in every respect and shall be construed separately.

ii) The vendor acknowledges that the warranties have been given with
the intention and for the purpose of inducing the purchaser to enter
info this agreement.

au} The purchaser has entered into this agreement and agreed to the
purchase orice payable for the shares on the basis of and in full
reliance upon ihe warranties.

iv) Prior to the setlement date the vendor will lake all such steps and
provide all such information and documents wiih regard fo the
company as the purchaser may reasonably require and will give the
purchaser and iis professional advisers full and free access to the
records and accounts of the coripany (Gyvnether financial or
otherwise) to enable them to fully investigate the accuracy of the

warranties.

413. Notices

A communication reguired by this agreement, by @ party to another. must be in

CONFIDENTIAL

wiiling and may be given to nem by being:

Delivered. personally, or
Posted to thelr address specified in this agreement, or as later notified by
ther, in which case Ho wil be treated as having been recemved on the

second business day after posting: or

Page of 8

DEF_00013701
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 9 of 33

{c) Faxed to the facsimile number of the pany with acknowledgment of receipt
received electronically by the sender, when jt will be treated aS received
on the day of sending: or

id} Sent by email to their emeil address, when it will be treated as received on
that day. |

i4. Waiver or variation
(a) A party's failure or delay to exercise a power or right does not operate as
@ walver of ihat cower or right.
(b) The exercise of a power or right does not preclude:
(fis future exercise: or

(H) The exercise of any other power or night.

et,
3
aca?

Vhe variation or waiver of a provision of this agreement or a party's
consent to a departure from a provision by another parly will be ineffective

unless in writing executed by the parties.

18. Counterparts
This agreement may be executed in any number of counterparis each of which
wil be an original but such counterparts together will constitute one and the
same instrument and the date of the agreement will be the date on which fis

executed by the last party.
16. Further assurance .
Eacn party wil from time to Ume do all things (inciuding executing all

documents) necessary or desirable to give full effect to this agreement.

17. Gosts
mach party will pay their own casts in relation to this agreement.

CONFIDENTIAL DEF_00013702
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 10 of 33

SIGNED AS AN AGREEMENT

Executed by
W & K Info Defense LLC

%
-

 

Dave Kisiman
DIRECTOR

Executed Dy
Craig Wright R&D (A.B.N. 97 484 146 3a) ot

  

Craig S Wright

CONFIDENTIAL DEF_00013703
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 11 of 33

 

DEED OF LOAN

PARTIES

Design by Human Ltd (08248988) UK
(Morigagee)

AND)

Craig Wright R&D (ABN 97 481 146 384)
(Morigagor) |

AND

Denariuz Seychelles Trust
(Guarantor)

 

  

Not to be disclosed.

 

 

DEF_00051504
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 12 of 33

THIS DEED dated 23 day of October 2012

BETWEEN:

And

And

Uyen Nguyen of Design by Human Ltd (08248988) UK
(Morigagee)

Craig Steven Wright of Craig Wright R&D (ABN 97 481 146 384)
(Mortgagor)

Panopticrypt Pty Ltd for Denariuz Seychelles international Trust
(Guarantor

RECITALS

A.

The mortgagee has, at the request of the guarantor, if applicable, agreed to
lend money (in tre form of Bitcoin) to the mortgagor in accordance with and
subject to the terms of this deed.

The guarantor, @ any, and the morigac

to in this deed has been received by the mortgagor.
lt is noted that the Morigagee holds a sum of Bitcoin (in wallets noted in
appendix A} for a trust that. wishes fo extend the uptake and value of Bitcoin

   

ye thal the money rele

“globally.

OPERATIVE PART

1.

4.

Loan

{a} The mortgagee has at the request of the guarantor, agreed to lend to the
mortgagor the principal sum shown in the first schedule on the drawdown
date show? in the first schedule.

ib) The morigagee may al the request of the mortgagor lend further amounts

of money to the mortgagor and all such amounts shall be deemed to be

money fent by ihe morigagee to. the morigagor pursuant to this. cauee

 

o£
: —
to pay tothe mortgagee interest
rdahoe with the provisions. of
S mar ef therein set forth and to duly

the second schedul

Page 1 of 7

 
  
  
      
 

se

DEF_00051505
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 13 of 33

3

 

  

and punciually observe and perform every other obligation contained in the
second schedule.

(a) The mortgagor covenants with the morigagee io repay the principal sum

of as.is then unpaid to the morigagee on the due date
shown in the first schedule.

(b) he morigagor further covenants with the morigagee that the money

owing will be repaid upon. written demand being made by the mortgagee

 

or so much @

at any time after the happening of any of the following events:

(i) Default being made by the mortgagor in the due or punctual payment
to the mortgagee of any money which comprises part of the money
owing:

(ii) The failure of the mortgagor to rectify a default in the due or punctual
observance or performance of any other obligations on the part of
the mortgagor under this deed within 7 days of being requested to do
so by the mortgages:

(iil) Any collateral security or any mortgage, charge or encumbrance
ranking in priority to or pari passu with any collateral security
becoming enforceable:

(iv) ff any collateral security is or becomes wholly or partly void, voidable
of unenforceable or is claimed to be so by the mortgagor. and

(v) lfany event occurs that renders a collateral security enforceable.

f
£

 

y repayment
The mortgagor shall be entitled to repay the whole of

  

   

under or pur

   

any, agrees

Page 2 of 7

So

  

DEF_00051506
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 14 of 33

(b)

 

execution in favour of the mortgagee of the sect
third schedule.
The morigagor and the guarantor, if any, agree that each of the securities

Hes teferted to in the

described in the third schedule is a collateral security to the intent that the
money owing is secured. thereby. Default. under any of. the collateral
securities shall constitute default under this deed.

Collateral security means any mortgage, charge or other encurnbrance
afiecting any real or personal property now in existence or which may in
the future be given to the mortgagee by the mortgagor or any other person

 

urily for the payment of the whole or any part of the money owing
whether or nol-any other money is: also secured thereby.

&. Governing laws and jurisdiction

The laws in force in Seychelles govern this deed.

7. Guarantors guarantee and indemnity

(a)

any collateral security.

 

Item 2
Hem 3

The guarantor agrees that the guarantee: and indemnity is a continuing
guarantee, and extends to the ultimate balance owing under this deed,
and that the guarantor remains fully llable under the guarantee and
indemnity despite the fact that the mortgagee might have done something
which may otherwise have the effect at law or in equity of varying or
discharging the guarantor's oe

THE FIRST,SCHEDULE
Principal sum 650,000 BTC #
Due date 30 June 2020 oe
Drawdown date 01° July 2093 ©

Page 3 of 7

   
   

DEF_00051507
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 15 of 33

THE SECOND SCHEDULE
interest only loan

The mortgagor will pay to the morigagee the principal sum, or so much thereof as
shall remain unpaid on 30 June 2020 and in meantime may pay multiplies of BTC
50,000 in reduction of the principal.sum on any due day for payment and interest
shall reduce accordingly from the date of such partial reduction in the principal sum.

in the meantime the mortgagor will pay interest only to the morigageée on any amount
payable under this deed at the rate of 0.05% per annum calculated on monthly rests
and payable on the first day of each and every month commencing on the 30" day of
July 2016 and compounding monthly from the cate upon which the amount becomes
due unll payment. Such interest may be capitalised by the morigagee as it deems
appropriate. and the: mortgagor shall pay interest on the capitalised interest at the
same rate and calculated in the same manner. Provided always, and it is hereby
agreed and.deciared, that.if the mortgagor shall on every.day.on which interest is

 

hereinbefore made payable under this security. or within. 14 days after each such
days respectively, pay to. the morigagee interest on the principal-sum or oh so much
thereof. as. shall forthe time being remain unpaid. at the rate of 0.05% per annum,
and shall also duly observe and perform. each and every covenant on the
morigagor's part herein contained. or implied then the morigagee shall accept interest
on the said principal sum or on so much thereof as shall for the time being. remain
unpaid at-the rate of 0.05% per annum indieu of 0.05% per annum for every month
for which such interest shall be paid to the morigagee within suth 14 days aforesaid.

The mortgagor agrees, as.an independent obligation which will not merge in any

judgment or.order,.to pay interest on any judgement or order for. the payment of all ar

any part of the money secured at the higher of the rale payable uncer the judgment

or order or interest calculated Ne rate and in et cul in-the-pree
Le

  
   

sub-clause.

DR

oe Page 4 of 7

DEF_00051508
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 16 of 33

The morigagor will pay to the mortgagee the principal sum, or so much thereof as.
shall remain unpaid.on 30 June 2018.

inthe meantime the morigagor will pay the principal and interest on the principal sum
or on so much thereof as for the time being shall remain unpaid, and upon any
judgment or order in which this or the preceding covenant may become merged at
the rate of 0.05% per annum as follows, namely, by equal monthly payments on the
first day of each and every month in each and every year until the principal sum and
interest shall be fully paid and satisfied, the first of such payments computed from
01% July 2017 to be made on 01° July 2018 next. Provided always, and itis hereby
agreed and declared, that if the morigagor shall on every day on which principal and
interest is hereinbefore made payable under this security, or within 14 days. after
each such days respectively, pay to the morigagee interest on the principal sum or
on so much thereof as shall for the time being remain unpaid at the rate of 0.05% per
annum, and shall also duly observe and periorm each and every covenant on the
mortgagor's part herein contained or implied then the mortgagee shall accept interest
on the said principal sum or on so much thereof as shall for the time being remain
unpaid at the rate of 0.05% per annum in lieu of 0.05% per annum for every month
for which such interest shall be paid to the morigagee within such 14 days aforesaid.

The morigagor agrees, as an independent obligation which will not merge in any
judgment or order, to pay interest on any judgrnent or order for the payment. of all or
dér the judgment

      
   
   

any pari of ine money secured at the higher one rate

or order or interest calculated at thes An out in the preceding

sub-clause,

” -the“THIRD scHeDut
(COLLATERAL SECURI TY) fsSecond =e over PERMANENT SUCCESS

UUMITED UK. = ihe whole of the shdres 6 ne company reference

Page 5 of F

DEF_00051509
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 17 of 33

EXECUTED AS A DEED

Design by Human Ltd (08248988) UK
(Mortgages)

By: Uyen Nguyen

0716 L6L, cr x Thanh Da, phutng 27, quan Binh Thanh; Thanh ghé Hé Chi Minh

        
 
   
 

Craig Wright R&D (ABN 97 481 146 384)_

By: Craig Wright Ae
7? Eastgate Ave Gordon NSW 2072,

 

Dénariuz Seychelles Trust
e (Guarantor)

Page 6 of 7

DEF_00051510
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 18 of 33

Appendix 1:
Bitcoin block addresses transferred:

12tLs9c9RsALt4ockxathB4lTCTSmxj2me 10,000.00
1S33phihK3ZgFQNLGSDXvgCn32k2buXY8a 171,714.00 a Ay
1FeexV6bAHbSybZjqQM}IrcCrHGWosb6uF 79,957.05 ie |
SEyini Ny Esa CE NNT WAME Use: 10,009.25 Ae
AMHd x 12,950.00
18JPragluD VHWWG8ABQ15cghJFetnXUJBD 24,404.50 \
iLXe28hWxitenpSsCAbz2EaNFaqPwqJCUERD 34,512.86 a ‘
iFpqQnKQCgDkJFMCO4ILSFpRyHTZ3uRVZ1 10,689.03
1F34duy2eeMzSmSrvFepVzy7Y1rBsnAyWC 10,770.52 OA
tJtpgqC3SSeCe YWEDJJKAYFH7Ruhy4Vp1 10,000.00 Ww :

  
 

1Sk9in39l Keg zHeiraSqvJXOpuMiriGJgq 10,000.06
THiTwozROwWFigV8Jy8NigqsaeVI7ZXridgé 4,014.00
i8pn4NQ7NgsJjeuFjazeTdVRnusmiwSofiz 750.00

(2izehiek IGSzn ude Yer FYKHNAA27Cea 23,249.04
2tkgASxSoowkzoERHMWNKsTeySSYEBqky 28,750.04
16Ls6azc76ixc9Ny7AB5ZPPq6o0iELOXwXy 40,000.04
12HddUDLHARP2FepK YekKaDuxtiwilivxsng 40,000.04
4P3ISigrzYmcqYDuaEDVDYobJSFxSSESES 50,000.04
iMyGwFAJVIBSrGJa32M6 Yh46eGirUta1K 30,000.04
T45YHsQU7THMizkRnDSSBSuFAzQgCYnAnLkN. 710,000.00
16TPVCpviJGFKVSxNKBp35aMo4BWFGxIEY 10,000.00
iKbrSKrT3GeEruTuuYYUSQ35JwKbrAWJYm. 10,000.00
iFLFnbN7mSps_fvLEwViRUUL4VimVade = 3,700.00
1A6SDef1 TJAMBSaw2SqmgFGhkWRiy3qMix2 4.65

16couTHiGW]TzuFyDEnhiGhmvxytg6XdvT 53,000.00

12ib7dApVFvg82TXKycWBNpNSKFYIANtdr 31,000.04

 

Page 7 of 7

DEF_00051511
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 19 of 33

 

i Uyen Nguyen of:

016181, ar xd Thanh Oa, phutmg 27, quan Binh Thenh, Thank phd HOCH Minh,
Consent to act as director of the following companies fromthe later dateof 30 June 2013:

® Design by Human Lid (08248983) UK (Dept 2,43 Owston Road Carcroft, Doncaster, DNG
BDA} ¢

® PERMANENT SUCCESS LIMITED (08260048) UK (Dept 2,43 Owston Road Carcroft, Doncaster,
DNG BDA)

baiso accept the position of COO (Chief Operations Officer) af the following companies from 18 Oct
2072.

» Design by Human Lid (08248988) UK (Dept 2,43 Owston Read Carcroft, Doncaster, DNG
Resi

& PERMANENT SUCCESS LIMITED (08260043) UK (Dept 2;43 Owston Road Carcroft, Doncaster,
DNG BDA}

 

Signed:

DEF_00051512
Case. 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 20 of 33

INTELLECTUAL PROPERTY LICENCE
FUNDING AGREEMENT

PARTIES.

Craig Wright R&D”
ABN 87 481 146 384.

(Punancer |
AND:

W&K info Defense LLC

iProvidedi:

It PETA (oe he.
mer CAVA

CONFIDENTIAL KLEIMAN_00561675
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 21 of 33

THIS DEED dated 22°° day of Apri 2041

BETWEEN
Graig Wright of Craig Wright R&D
(Financer
And
Dave Kisiman for W & K Info Defense LLC
(Provider)
RECITALS
A. The Financer controls the following Bitcoin (BTC) addresses:
(a) pe igh pe mp ey pppoe pe ppp .
(b}

 

B. The Provider desires the intellectual property for the permitted use and to
axtend this for ather purposes desirable to both parties.
©. The Provider will use the funding for the development of several software
products.
BD. The provider wil return the Joaned finances (in Bitcoin} on or bafore 07 July
2013 and 30 Dec 2013.
E, The Provider will remain completely confidential on all matters in this deed
(including even that family members do not have knowledge of the transaction).
F. The financer will send the following amounts (in Bitcoin} fo to following address
by 30 April 2041:
(a)
(b) :
G. The financer will send the following amounts {in Bitcoin}) to toe folowing
address by 30 August 2011: ;
ia) 50,000 BTC
(b} TdixxmbCgssa:

H. The Fingncer and the Provider wish to record the licence, which has been

 

 

  

granted to the Provider to use the intellectual property in accordance with this
deed.

|. The Financer is the absolute owner of the entire unencumbered capynght in
the works described in the schedule when complete.

d. The Financer has agreed to license the works to the Provider and the Provider
has agreed io accept such licence on the following terms and conditions.

K. The provider wil fund the software development using Bitcoin.

3

CONFIDENTIAL KLEIMAN_00561676
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 22 of 33

iL. The Finencer wil provide 1,024 core Aeon and GPU based hardware solution.
{a} iis acknowledged that two SGI ICE XE310 — 512 core hasis have
been provided and are in a daia centre specified by the provider

{0} The provider will use these systems to mine Bitcoin
(c} The pravider expects to earn 12,000 BTC per month using these

systems for the period to 30 June 2013

   

(d)

 

provider:

Mi. oT Re provider will pay for the use of the systems and the loan as follows:
{a} 250,000 BTC to be repaid on 30 June 2073
{o} 50,900 BYG to be repaid on 30 Dec 2013
{Cc} The developed software will be exciusively licensed perpetually to
the financer (as of 30 June 2013).
{d) The software may be used bul not distributed by the provider.

N. The contract is complete when 300,000 BTC have been repaid.
QO. {tis agreed that the value of the loan to be repaid is $ AUD 20,000,000 in two
parts (for a total of $40 006.000).

 

CONFIDENTIAL KLEIMAN_00561677
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 23 of 33

OPERATIVE PART
1. Definitions

inthis deed:

oo

ia} USINSSS Means ihe business operated by the Provider desoribad as

fo; Business day me:

 

XS GTE GOen for oormmercial business where
performance of an obligation under this dead is ic take pise

= EOS 3 oon Las ry ela hy ty iE ere Liat BY eyo Be oe ay ek 3 ates €
o) Wigim means, im relation io & oerson. @ claim demand. remedy, suit,

os

mury, Gamage. loss, cost lablty, action proceeding. noht of action.
chose in achon claim for compensaticn ar reknbursement or pablity
incurred by ar io be made or recovered by of against the person, however
tiging and whether ascertained or unascerained. or immediate. future or
cortingent

s Q.

Cammencemaent date means the date so specified in the schedule:

nite,

ats,
<2
Ve

Confidential infarmation means all technical and olner formation and
KOw how, including all information and know how any eye of machine
readable form ar other format. disclosed or given to the Provider from any
SQurce in respect of cr incidental to:

GQ) The product

iy
we
ii) The technoiogy x

iv} Any other information cleciosed or given io tne Provider by ihe
Financer which is declared gy the Financer tc be confidential

informed

 

if} improvements means any improvement. modification. enhancernent or
Genvative of the imteliectual property arising during the tern:

{9} intelectual property means:
() The confidential information:

Gi) The ungrovemaents:

a

dij The patent and

uv) The ade mark:

fon

Licence jee means ihe amount calculated anc paid by the Prowrler m the

Fingncer soecified in tne schedise:

CONFIDENTIAL KLEIMAN_00561678
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 24 of 33

a) Notice means e written notice, consent approval, direction, order ar oiher
communication:

2 Obligation means any legal, equitable. contractual, staiulory of other
obligation, dead. covenant. commit imenl, duty, underiaking or lahilty:

is} Patent means the registered vatent or satent gptlicalion including the
provisional anc complete specifications described in the acned ue:

U) Permitted use means te conduct the business to expinlt Market promote.
develop. integrate. research. sell and conduct and any other aathaty

undefaken with respect to the croduct for crofit or reward:

im) Product means the product described as such in the schedule:
in} Right includes 4 legal, eguitable. contractual, Statutory or other nant,

bower, authority, benefit, privilege. remedy, discretion or cause of a CHOON,

weg,
2
tt

Technology means ali that technical information which relates to or forms
part of the product, including. withcul limitation, methodology, techniques.
drawings. cullines. notes. algorithms. detafed designs. flow charts.
fASUNS, SOfware: partial ar intermediate versions and ore sMotypes, data.
formulae and other proorietary information and enaw how in the
Providers possession of corircl or which is revealed in the Provider
which relates to the oraduct,

erm means the tern set out in the schedule: and

tte

BP

 

Trade mark means the registered trade mark. trade

a

 

This deed is governed by the law of NSW and the sarties submit to the non-

ExXClusive jurisdiciian of the courts of that state.

in ihe interoretation of this dead:

i@} References io legisiaiion or provisions of lagisiation include changes or
ré-enaciments of the legislation and statuiory instruments and regulations
issued under the legislation:

Words cenoting the singular include the clural and vice versa: words

ey

denoting individuals or persons include bodies carperate and wine versa:

references ic decuments or deeds also mesn thase documents or ceeds

CONFIDENTIAL KLEIMAN_00561679
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 25 of 33

as changed. novated or replaced. and wards denoting one gendar inciude

RBS

ali genders.

‘fammatical forms of defined words or phrases have corresponding

ic}
Meanings:

id) Partes must perform thelr obligations on ihe dates anc times fixed DY
reference fo the schedule:

(@) Reference to an amount of money is a reference to the amount in the
l@Wwild Currency of the Cammonwealth of Australis:

if} W the day on or by which anything is io be done js Saturday, a Sunday

a
OF @ public hohday in the place in which | is to be done. then & must be

done on the next business day:
(9) References tc a party are intended te bind their execulors. administrators
if

and permitted transferess: and
Obligations under this dead atteotte mare ihan ane
i

marty bind them

San
ae

jointly and each of them severaily.

 

3. Licence :
ihe Financer hereby grants to the Provider an exclusive cence

imelectual property for the permitted use cn the terms of this deed.

io use the

in consideration of the licence fee payable nereunder the Financer qranis to
: efrabie licence io capy publish

the Proveler an exclusive tran arg
ts business in Australia andlor Oversegs in

se! ar othenvise

use the works in the course of

respect of the while or any part of the works commencing on G1" July 2073.

in consideralion of the joance hereby granted to the Provider the Provider musi |

 

  

pay a one off icence fee of $20,000,000 (GST exclusive) to the Financer an or :
before the SO" June 2015. The provider wil alec transfer the designated /
account of the provider: }
i
i
j
i
1D) i

CONFIDENTIAL KLEIMAN_00561680
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 26 of 33

Tne payment is io be issued in Bitcoin as per the schecule

4. FPravider’s promises
ig) Undertakings
The Provider undertakes to.

Use ts reasonable commercial andeavours te:

wits,

oh
a
wy
th
7
p
ee
ot

JMiUue and validity of ine intellectual o propery, and

PrOMGLE, felain, and enhance ihe coodwii in ine

tS
©
e
&
&

meleciuel oronert ye

(ii During the term and thereafier the termination of this deed not tc

allow cr iacitate the use, nor explo the intellectual orc opery in a
Mame in any way Gelrinental to the Financer and not contravene.
deny or comtest the nights subsisting in the intellectual propery, and
lake Such Sia@ps as may be aporopriate and available to the Provider
tc prevent ine infringement of any and all the nights subsisting in the
intelectual propery:

GH) in connection with the sermitted use not dive any warranty:
(4) Beyond that which the Provider is obliged in law to give: or
(2) Which has not been aporoved in writing by the Financer:

iy} To use the intelectual property only for the permitted use.an

 

¥} Treat as confidential the confidential information except that which at

ATT

the ume of its disclosure to the Provider was generally avaiable. or
subsequenily became known ic the sublic provided always that this

covenant shall continue in full force and effect notwithetanding that
us deed has terminated: and

ivi Devote all reasonable commerce! ¢ in ine canduct and

  

operation af ihe business. a

cp

i} indemnity
() The Provider hereby agrees to fully, effectually, and oremptly
indemnify the Financer agains! any icss. ether cirect or indirect,
damage of exnense whatsoever which the Financer may suffer or

INCUr IN respect af

CONFIDENTIAL KLEIMAN_00561681
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 27 of 33

(2) Any clan by any gerson against the Financer ari ising Gut af cr

i respect of the expicitation of the intellectual oranerty oy ihe

¥

  

wm
eh
ar
a5]
ao
Ty
3
2)
eh
oy
Ne
3
oe.
“5
xe
t
a
a
a

er hereby ivevocably release
ai claims which the Provider mey have in the future against the
rinancer. in respect of any action claim ar remedy whatsoever in
any Way allibutable to the exploitation of ihe intellectual property by

the Provider.

$5. improvements

 

if thy. OL SoS LT Anse cation aR CTI ; fei
Tihe Provider develops any improvements. the Financer hers eby irrevocably:

va fo ame ote, ae Srey 4 Bee vr ae : a $ Bg y

(8) Grants io the Provider the night io aonly far sny incidental intellectual

property ngnis available in respect of tat imoravement and in connection

WH SUCH apoiication, the Financer shall:

() Make, supply and assist in the precaration of all models. pias
drawings of speciicationa necessary or convenient for the praper
undersianding ar development of the:

a0 Grant and do all things necessary io

  

the imellectual oroperty fights in respect of the improvements ¢ to tne
Provider:
ib} — transfers and sels over absclutely to the Provider all ight title

a interest to the improvements including ali claims as they relate to the

mgrovemaenis.

(8) GST means a goods and services tax as defined in A New Tax Syster

(oeods end Services Tax) Act 1959.

io) in respect of any tayvable suoply. the Pravider must say to the Financer an
additional amount equal io the prevaling GST rate on the supply. The

additiona! amount referred to in this clause is payable at the same time

=

ang in ihe Same manner as the licence fee subject to the receint by the

z

Provider of 4 valid tax invoice in A New Tax System “Sands

a
wD
we
Oe
Tt
con
at
ie

and Services Tax) Act 1999.

CONFIDENTIAL KLEIMAN_00561682
18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 28 of 33

Case 9

 

 

bot

ad

KLEIMAN_00561683

CONFIDENTIAL
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 29 of 33

40. Third party claim

(@) Provided that the Provider is not in breech of its cbt ugabons under this
deec, fa third party makes a claim against the Provider alleging that use
of the imteleciuai oroperty infringes its intellectual orogeny ghts. the
Pingnoer will defend, indemnify and hold harmless the Provider fram such
@ Gann provided thatthe:
Q) The Provider notilies the Financer in wring promouy of the claim:

(i The Provider provides such infermation. assistance and co
operation a$ the Financer may reasonably feguesi and ai its
expense, Thorn time to time: and

(i) The Financer has full discretion to defend. compromise or settic any
sucn Clann on such terms as the Financer deams ft.

a8 tO (etein

ib} WF the Financer cannot satisfactoriy settle the claim so

oo

ownership of the intellectual property. Hs ability will be limited te
oS AS Ceec. and refunding the Provider an amount equal to the
portion of any licence fee paid for the period following tenrunation

ic) Nothing im this clause authorises the Provider ip defend. OOTIDIoTISS oF

settle any claim on the Financers behalf,

1. Limitation of flability .
{a} Other than in tespectof a party's:
GQ) Breach of the canfidentiality provisions of this dead. or

(n}) infdngement of a ef Party's intellectual property eights: ar

 

08) indernnification obligations under this deed: or

(iv) VWalful missonduct

{Bh Neidher marty be Habis to the other for any consecatential « 5

oO) Nedner party wih Dé lable to the other for any consequential, ssecial a
punilive damages arising oul of this deed. Each party's cumulative direct
damages wil be limited to the licence fee payable under this deed in the
orior twelve month period This clause survives the terrination or

expyauon of inis deed.

eat
3

at

CONFIDENTIAL KLEIMAN_00561684
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 30 of 33

32. Assignment

NO parly may assign its ngnts or oblical

5
3
C5
3
x
H
ay
nde
2
tee
Sots
rae
:
oe
“:
o
oo
we
ete
awd
my
“SD.
os
¢
Ss

13. Time

The parties hereto agree that ume shall in

oo
D
a
i
By
CK
re
te
its]
O

a
wat
=f
oO
p

Sence in
regards this deed.

44. Notices
A communication required hy this deed. by @ gary to another, must be in

writing and may be gwen to thern by being:

(8) Delivered peracnally: or

(2) Fosted to ther address soecified in this deed. OL Bs ister noified by them,
mwhich case A wil be treated ss having bee a eceived on the second
business day afier pasting: or

ic} Faxed fo the facsimile number of the sarty with acknowledgment of

feoeipt received slectranically by the sencer, when & will be treated as

a

renaived on ine Cay of sending, or

Sen by ermal io thelr email address. when it wil be trealad-aé recelvad

&

on that dey.

1&. Waiver or variation

iQ) A party's falure or delay to exercise a power or night does not operate as
@ waiver of thal sower or right,

(D} The exercise of a power or right does noi creciude:
ui) jis future exercise: or
Gi TAe svarcise of any other power or right: ar
(2) The variation or waiver of a provision of this deed or a party's

consent fo a departure fram a provision by another party will be

metective unless in writing execuied by the partie

CONFIDENTIAL KLEIMAN_00561685
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 31 of 33

78. Counterpart

This deed may be executed in any number of - counterparts each of which will
be an original, Sul counterparts together wil constitule one and the same
instrument, and the date of the deed will be the date on which i is axeouted by

ine last party.

17. Costs
ia) Each party wil pay ts own cosis of and incidental ip this de

iO) TRe Provicer wil hear all duty payable an this deed and Keep indemnified

ihe Financer in respect of that lability.

2

The Provider will bear ali GST payable in Fespec tof any supoly under this

Geed upon receipt of tax invoice issued by the Financer

18. Escrow

fa) Tre paper Butcoin Wahet with adcrass

    

Ob CMUZKADUAY Sa Wil be held by the finance
a$ assurance or ine contract and wil convert to the ownership of the

fnancer on default of the orovider.

BAe,
Se

 

All Source code and agreements gre io be held 3 in 1a inanner § that the

finaneer cen access on default

sek
ho

CONFIDENTIAL KLEIMAN_00561686
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 32 of 33

REFERENCE SCHEDULE

Deed date: Qo= Apri 204%
Licence fee: iB} 250,000 BTC to be repaid on 30 June 2012
(6) $0,000 BTC io be repaid on 26 Dec 2013

16x GST) for exclusive perostual assignment

Product: coin and Exchange Software in CiC++/CWR code
Commencement date: Oe dub 2044
Term: Two (2) years
Trademark: AU Marks Associated with COIN and associated marke
To be filed oe
AC
Patent: AW IP under BAA-007 (002/006 /004 9

CONFIDENTIAL KLEIMAN_00561687
Case 9:18-cv-80176-BB Document 550-6 Entered on FLSD Docket 06/01/2020 Page 33 of 33

SIGNED AS A DEED

ge 3d 0F™ .
Ban oe 3
o

}

Execuled by

Craig Wright RED (A. BLN. 97 481 146 384):

=
+
&

2
&

CONFIDENTIAL

SOTH) and its constitution

  
   

KLEIMAN_00561688
